Citation Nr: 1036247	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  94-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot 
wound of the left posterior thigh, involving Muscle Group XIII, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a gunshot 
wound of the left anterior thigh, involving Muscle Group XIV, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for gastritis and 
duodenitis, with history of peptic ulcer disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 
1965.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions rendered by the Lincoln, Nebraska Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The procedural history of these matters is complex.  By rating 
action dated in December 1993, the RO, in pertinent part, denied 
the Veteran's claim for an increased rating for his service-
connected residuals of a gunshot wound, then evaluated as 
noncompensably disabling.  In an August 1997 rating decision, the 
RO assigned a 10 percent evaluation for the left thigh wound.  
Following another VA examination in September 1997, the RO, by 
rating action dated in October 1997, assigned a 30 percent 
evaluation.  The 30 percent rating was made effective May 1993.  
The Veteran appealed the issue to the Board in July 2003, at 
which time it was remanded for additional evidence.  The claim 
again came before the Board in July 2004, at which time it was 
denied.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2005, the 
Court issued an order that granted a Joint Motion, dated in 
February 2005, to vacate in part and remand the Board's July 2004 
decision.  Thereafter, in response to the Court's order, in July 
2005, the Board remanded the matters for further development.  

By rating action dated in December 1999, the Lincoln, Nebraska 
RO, in pertinent part, denied the Veteran's claim for an 
increased rating for service-connected gastritis and duodenitis.  
The Veteran duly appealed the issue to the Board, which remanded 
it for further development in July 2003, July 2004, and July 
2005.  

In July 2009, the Board issued a decision in which it denied 
entitlement to increased rating for the residuals of the gunshot 
wound the left posterior thigh, involving Muscle Group XIII, and 
the left anterior thigh, involving Muscle Group XIV.  The Board 
granted a separate 10 percent evaluation for a left posterior 
thigh gunshot wound scar.  The Board denied an increased rating 
in excess of 20 percent for gastritis and duodenitis.  (In August 
2009, the Board issued an Order correcting certain typographical 
errors in its July 2009 decision.)

The Veteran appealed that decision to the Court.  Thereafter, in 
June 2010, the parties to the appeal filed a Joint Motion for 
Partial Remand.  The basis for the Joint Motion for Partial 
Remand was that the Board, in its July 2009 decision, had failed 
to recognize the appellant's attorney as his appointed 
representative and had neglected to consider evidence and 
argument presented by the attorney on his client's behalf.  The 
Court granted the Joint Motion for Partial Remand in June 2010.  

Thereafter, the appellant was provided an opportunity to submit 
additional evidence or argument.  See 38 C.F.R. § 20.1304.  The 
appellant's response is described below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his August 18, 2010 letter, the appellant requested that this 
matter be returned to the RO.  Specifically, appellant alleged 
that VA had failed in its duty to assist the appellant in 
obtaining Social Security Administration disability determination 
records.  In addition, he requested that the RO undertake initial 
review of additional evidence and argument submitted in 
connection with the claims.  

When VA is put on notice of the existence of SSA records which 
have the reasonable possibility of substantiating the Veteran's 
claim for benefits, it must seek to obtain those records before 
proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 
(Fed. Cir. 2010). As part of its duty to assist, the VA must make 
as many requests as are necessary to obtain relevant records from 
Federal departments or agencies.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

"Relevant records for the purpose of § 5103A are those records 
that relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of helping to 
substantiate the veteran's claim.  See Black's Law Dictionary 
1316 (8th ed. 2004) (defining "relevant" as "[l]ogically 
connected and tending to prove or disprove a matter in issue; 
having appreciable probative value-that is, rationally tending to 
persuade people of the probability or possibility of some alleged 
fact")."  Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).

Here, a review of the claims folder reveals that the RO has made 
numerous attempts to obtain the Social Security disability 
determination records.  Those attempts to date have proven 
fruitless.  The appellant has also made efforts to obtain the 
records.  He obtained and provided approximately 25 pages of 
records from a favorable Social Security disability ruling made 
in November 1997.  In an October 2009 letter, the appellant 
highlighted his attempts to obtain the records.  

Based on the RO's and the appellant's efforts to obtain these 
records to date, it is unclear what further steps could be taken 
to locate the records.  Nevertheless, on remand, the RO should 
document the steps taken to date, determine whether additional 
requests for the records are warranted, and provide notice to the 
appellant and his attorney as to their progress in obtaining the 
records.  

In addition, in the August 2010 correspondence, the Veteran 
specifically requested that the additional evidence and argument 
be considered by the RO in the first instance.  See generally, 
38 C.F.R. § 20.1304; Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003).  In view of the above, and to avoid 
any prejudice to the Veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), the matter on appeal must be returned to the RO for 
consideration of the claim in light of all additional evidence 
added to the record since the April 2009 Supplemental Statement 
of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make additional attempts to 
obtain the appellant's SSA records, and 
associate these records with the claims 
folder.  To the extent attempts to obtain 
records are unsuccessful, the claims folder 
should contain documentation of the attempts 
made.  The Veteran and his attorney should 
also be informed of the negative results, and 
should be given an opportunity to obtain the 
records.  

2.  Upon completion of the above-requested 
development, the RO should readjudicate the 
claims currently on appeal, and such 
readjudication must include consideration of 
any additional evidence of record, in 
particular the incomplete Social Security 
disability determination records, the 
additional argument, and any newly obtained 
records obtained or provided by the 
appellant.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, the 
appellant and his attorney should be provided 
with a Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


